In Harper v. Southern Coal  Coke Co., 73 F.(2d) 792, the United States Circuit Court of Appeals for the Fifth Circuit, speaking through Walker, Circuit Judge, held that the "Remedies provided by National Industrial Recovery Act [48 Stat. 195] for violations of it are exclusive, and no suit by a private party for violation of the act is maintainable."
That decision involved a construction and application of the federal statute, and is binding on state courts. That decision disposes of this case, and necessitates an affirmance of the judgment of the circuit court.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur. *Page 212